Citation Nr: 1813172	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-38 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1..Entitlement to service connection for skin cancer of the head, face, and ears, to include as secondary to exposure to ionizing radiation.  

2.  Entitlement to service connection for residual scarring, status post skin cancer removal as secondary to skin cancer of the head, face, and ears.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1946 to October 1947.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).   

The Board previously remanded this case for additional development in April 2017.  The case has now been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran has current diagnosis of skin cancer of the head, face, and ears.  

2.  The evidence preponderates against finding that the Veteran was exposed to ionizing radiation while he was stationed in Japan from September 1946 to September 1947.  

3.  The competent and probative evidence does not establish that the Veteran's skin cancer was manifest within one year of separation from active duty. 

4.  The preponderance of the evidence is against finding that the Veteran's skin cancer or residual scarring has a relationship to any in-service occurrence or event.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for skin cancer of the head, face, and ears have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2017).

2.  The criteria for establishing service connection for residual scarring, status post skin cancer removal as secondary to skin cancer of the head, face, and ears have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.311 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C. §5103; 38 C.F.R. § 3.159(b).  VA provided the required notice in February 2012, prior to the initial adjudication and readjudication of the claim in a supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision).

VA also satisfied its duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A.  The RO associated all available service treatment records (STRs), service personnel records (SPRs), and private and VA treatment records with the claims file.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology for skin cancer.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App.79, 83-86 (2006).

Medical evidence is not required in every case to indicate that the claimant's disability may be associated with the claimant's service for purposes of demonstrating entitlement to a VA medical exam.  Colantonio v. Shinseki, 606 F.3d 1378, 1381-82 (Fed. Cir. 2010).  However, while the Board must consider lay evidence in determining whether or not to provide a VA medical exam, it may weigh this evidence based upon the weight to which it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (holding that a veteran's conclusory generalized statements that his service illness caused his present medical problems is not sufficient to entitle him to a medical examination under the standard of 38 U.S.C. § 5103A(d)(2)(B)).

The Board finds that an examination is not needed in this case because the Veteran's only contention is that he should be service connected for skin cancer because he claims he was exposed to radiation in service.  The Veteran does not allege that skin cancer otherwise onset during service, or within one year of separation from service, or that it is related to any other incident in service.  Moreover, the Board's review of the claims file is negative for any indication of skin cancer during service or within one year of separation from service.  Hence, as there is not even a conclusory lay statement relating his skin cancer to anything other than claimed radiation exposure, the evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated to provide an appellant with a medical nexus opinion pursuant to 5103A(d).  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding that a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim, which was supported only by his own lay assertion that he suffered an event, injury, or disease in service that may be associated with his symptoms).  See also Paralyzed Veterans of America v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C. § 5103A(d) and that evidence of record "establishing that the Veteran suffered an event, injury, or disease in service" is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligation under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since his medical evidence of record does not show any evidence of occurrence of skin cancer in service, and there is no evidence showing it within 1 year of service separation.  

Further, in April 2017, the Board remanded the appeal for further development.  Specifically, the Board directed the AOJ to obtain documentation from appropriate sources regarding the claimed radiation exposure, including, but not limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141).  The claims file indicates that such records have been obtained from appropriate federal agencies including Defense Threat Reduction Agency and the VA Under Secretary for Benefits.  Therefore, the above actions constitute substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  They also satisfy VA's duty to assist the Veteran.


II. Radiation Exposure and Service Connection

The Veteran asserts exposure to ionizing radiation in service.  Specifically, he claims that, while moving and removing soil during the post-war reconstruction process in Japan, he was exposed to residual ionizing radiation from the atomic bombs dropped on Hiroshima and Nagasaki during the war.  In this regard, the Veteran submitted a "Radiation Risk Activity Information Sheet" in June 2014 reporting that he participated in the occupation of Japan from September 1946 to September 1947, stationed in Kokura, Japan, located in between Hiroshima and Nagasaki, and spent several hours on two occasions in Nagasaki.  

Service connection for a disability based upon exposure to radiation can be awarded on three different legal bases.  The first basis is a presumptive basis for diseases specific to "radiation exposed Veterans" under 38 C.F.R. § 3.309 (d).  The second basis is based on exposure to ionizing radiation with the subsequent development of a "radiogenic disease" under 38 C.F.R. § 3.311.  Finally, the Veteran is entitled to service connection if he can establish that a disability warrants service connection as defined by the general laws and regulations governing VA compensation entitlement; that is, on a direct or presumptive basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As it applies to 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d), the term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity."  38 U.S.C. § 1112 (c)(3)(A); 38 C.F.R. § 3.309 (d)(3)(i).  The term "radiation-risk activity" means: onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C. § 1112 (c)(3)(B); 38 C.F.R. § 3.309 (d)(3)(ii). 

Diseases presumptively service connected for radiation-exposed veterans under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d) include: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, pharynx cancer, stomach cancer, small intestine cancer of the, pancreas cancer, multiple myeloma, lymphomas (except Hodgkin's disease), bile duct cancer, gall bladder cancer, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, urinary tract cancer, bronchiolo-alveolar carcinoma, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2). 

The second approach to substantiate a radiation exposure related service connection claim is under 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show: (1) the veteran was exposed to ionizing radiation in service; (2) subsequently developed a radiogenic disease; and (3) such disease became manifest within a period specified by the regulation.  38 C.F.R. § 3.311(b).  If any of these three requirements is not met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).   

For purposes of 38 C.F.R. § 3.311, the term "radiogenic disease" means a disease that may be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).  The regulation states that the term radiogenic disease shall include: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311 (b)(2).   

Finally, direct service connection can be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran is not entitled to service connection under 38 C.F.R. § 3.309(d) because skin cancer is not listed in that provision.  Therefore, the Board considers whether §3.311 is applicable to the Veteran.  

Although it is officially determined that the Veteran's service treatment records and personnel records are likely to have been destroyed by fire at the National Personnel Records Center in St. Louise, Missouri, the Veteran's DD214 indicates that he departed the U.S. in August 1946 and arrived in Japan in September 1946 and stayed there until September 1947.  His military occupation was construction equipment operator.  His military personnel record also states that he operated diesel powered caterpillar tractors, power shovels, cranes, and graders and performed minor repairs and maintenance on vehicles.  His September 1947 discharge examination notes that he had skin infection of nose in July 1947 while he was in Japan.  A medical treatment record shows that the Veteran had a surgery to remove squamous cell carcinoma on his lip in June 1971.  

Based on the review of the record summarized above, the Board finds that the Veteran has skin cancer, a radiogenic disease within the meaning of 38 C.F.R. § 3.311(b)(2) and it manifested more than five years after alleged exposure.  Further, the Board recognizes that the Veteran has contended that his skin cancer was the result of ionizing radiation exposure.  However, the evidence preponderates against finding that the Veteran was exposed to ionizing radiation during service and that the Veteran's skin cancers are due to radiation exposure.  

The VA regulation defines "occupation of Hiroshima or Nagasaki, Japan, by the United States forces" as official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials.  38 C.F.R. § 3.309 (d)(3)(vi).  Further, regulation specifies the duration of the occupation of Hiroshima or Nagasaki, Japan, by United States forces to be from August 6, 1945 to July 1, 1946.  

Pursuant to the April 2017 Board remand, the RO requested Defense Threat Reduction Agency (DTRA) to verify the Veteran's exposure information provided in his Radiation Risk Activity Information Sheet.  DTRA responded that the Veteran's duty stations were Kokura, which is approximately 95 miles from Nagasaki, and Sasebo, which is approximately 30 miles from Nagasaki and concluded that military historical records do not document the Veteran's presence with the American occupation forces in Hiroshima or Nagasaki, Japan as defined by the regulation.  September 2017 letter from DTRA.  DTRA also confirmed its previous finding that the Veteran arrived in Japan in September 1946, which also precluded the Veteran from being a member of the American occupation forces in Hiroshima or Nagasaki, Japan, under the law.  In addition to the inquiry concerning the Veteran's duty locations, the RO referred the Veteran's claim to the Director of Compensation Service at the Veterans Benefits Administration (VBA) for a radiation does estimate.  As per this request, the Director reviewed the Veteran's records and concluded that the Veteran was absent from the zone of occupation of Hiroshima or Nagasaki as defined by VA.  She further found that the Veteran's occupational exposure to ionizing radiation do not meet or exceed an annual dose estimate of 5 rem or 10 rem in a lifetime.  The Director concluded that there is no reasonable possibility that the Veteran's squamous cell carcinoma, face, neck, head, and ears were the result of exposure to ionizing radiation during service.  November 2017 VBA radiation review under 38 C.F.R. 3.311.  

Based on the evidence summarized above, the Board finds that the Veteran's contention that he was exposed to radiation from digging the soil contaminated by the atomic bombs is not supported nor inferred by the factual findings provided by the government agencies.  Therefore, the evidence preponderates against finding that the Veteran was exposed to ionizing radiation in service.  

Moreover, the Board notes that the medical evidence of record does not establish that the Veteran's current skin cancer was caused by radiation.  

The medical evidence of record reveals that the Veteran went to a VA medical center for treatment of his chest wound and had a surgery to remove chronic, non-healing chest wound in May 2013.  In November 2013, samples from the right cheek and the posterior scalp on the right side were taken for biopsy, which later determined the samples taken from his cheek and scalp to be actinic keratosis, a rough, scaly patch on the skin that develops from years of exposure to the sun.  November 2013 VA pathology report.  See also Dorland's Illustrated Medical Dictionary, 32nd Edition.  

The Veteran reports that the VA surgeon, Dr. Collins, who treated the Veteran with the chest wound and took biopsy samples above, indicated that his skin cancers on various locations such as his head, face, and ears were related to radiation exposure in service.  However, a careful review of the record reveals that Dr. Collins referred to the cancerous growth in the Veteran's chest wall when citing radiation exposure, not the other lesions.  Further, the Board assigns less weight on Dr. Collins statement since he did not review the Veteran's claims file when making the statement.  

In conclusion, the evidence of record does not support a finding of ionizing radiation exposure and preponderates against finding that the Veteran's skin cancers were caused by radiation exposure.  Therefore, the Board finds that the criteria to establish service connection for skin cancers due to radiation exposure have not been met.  

Notwithstanding the foregoing and as stated above, the Veteran may still establish service connection for skin cancers with proof of direct causation.  See Combee, supra.  In this regard, the Board finds no evidence for an in-service injury or event that might be related to the Veteran's skin cancer, other than the Veteran's contention that his skin cancer was caused by radiation exposure.  Therefore, the criteria for establishing service connection for skin cancers directly have not been met.  

The Veteran's claim for entitlement to service connection for residual scarring, status post skin cancer removal as secondary to skin cancer of the head, face, and ears is also denied.  Secondary service connection means service connection not for a disability that was incurred in or aggravated by active service, but rather for one that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310.  Here, service connection is not established for the Veteran's skin cancer, and thus, the Veteran's secondary service connection for residual scarring, status post skin cancer removal must be denied accordingly. 


ORDER

Entitlement to service connection for skin cancer of the head, face, and ears, to include as secondary to exposure to ionizing radiation is denied.  

Entitlement to service connection for residual scarring, status post skin cancer removal as secondary to skin cancer of the head, face, and ears is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


